DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2020 and 01/21/2020 were filed and are being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, the applicant recites “for use in automotive lighting, in particular as an automotive interior light.” While the Examiner does not believe this claim is indefinite per se, the Examiner objects to the use of “in particular,” and requests that the claim be amended to omit this type of claim construction. Simply, if the claim intends to simply recite that the light strip is for automotive lighting, then why does it matter what it could in particular be used for—this would be implied by the BRI of the claim—and if the claims intends to recite interior automotive lighting, then wouldn’t this be a problem of .
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 6,354,714 B1) in view of Lin (US 2003/0193803 A1), and further, in view of Rong et al (US 2016/0076741 A1).
In regard to claim 1, and 10, 17, and 18, Rhodes discloses a flexible lighting device (Figure 2—“flexible” is not given patentable weight—not only is it not positively recited in the body of the claim, flexibility is a term of degree, and under enough force, the device of Rhodes would indeed flex), comprising: 
a housing (104) having a longitudinal direction, the housing comprising reflective side walls (107—“reflective” is a term of degree, thus the material can be said to be reflective—additional art is provide below to address arguments regarding the interpretation of this limitation) extending in the longitudinal direction, a first cavity (top cavity having LEDs and between 107) (115); 
an interposer (124) comprising at least one conductive connector (106); 
a plurality of light emitting diodes (LEDs) (102), at least partially arranged, relative to each other, along the longitudinal direction of the housing, each LED having a light-emitting face and side faces and disposed on a top surface of the interposer; 
a reflective strip (105) completely covering a top surface of each of the interposer and comprising a plurality of through holes, one of the plurality of LEDs being arranged in each of the through holes such that the reflective strip completely surrounds each of the plurality of LEDs. (Figure 2; see at least Col 4 Line 11 to Line 52)
Rhodes fail to explicitly disclose a plurality of separate interposers spaced apart from each other.
Lin teaches a plurality of separate interposers (21) spaced apart from each other, and a plurality of light emitting diodes (LEDs) disposed on the top of each of the respective interposers. (Figure 2; see at least [0028])
It should be made clear that Lin discloses Chip-On-Board technology with a reference date in 2003. COB light sources have the known advantage of compactness, reduced weight, and reduced cost. It should be further understood that in electronics manufacturing, it is often the case that the COB LEDs are produced in manufactured in standard sizes and specifications, and when implementing the invention of Rhodes, there would be a manufacturing decision of whether to dispose the LEDs on a single MPEP 2144.04 V B and MPEP 2144.04 V C. The courts findings are simply: if there is any reason that a person of ordinary skill in the art would modify a prior art invention such that separable elements become integral and likewise integral elements become separable, then it would be obvious to do so. In the instant case, having a single board versus a plurality of circuit boards does not impact the functioning of the light strip of Rhodes, and where the advantages of COB LEDs are considered notoriously old and well-known with the current state of the art of illumination, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the circuit board of Rhodes (i.e. the interposer) with the plurality of COB LEDs of Lin, which are formed as board (i.e. an interposer) and a chip, in order to reduce manufacturing costs, increase compactness, and to reduce weight. 
Furthermore, while the Examiner maintains that under BRI Rhodes teaches reflective sidewalls defining the first cavity, it has been argued that this prior art does not satisfy the teaching of a reflective side wall/reflective strip.
Rong et al teaches a housing having reflective sidewalls formed of silicone doped with TiO2. (Figure 1A; see [0077]) This teaching reads on claim 10, which recites at least part of the housing comprises silicone, claim 17, which recites at least one of the reflective side walls and the reflective strip comprises silicone with embedded reflective particles, and claim 18, which recites the silicone with the embedded reflective particles is a white silicone.
Rhodes using the TiO2 doped silicone of Rong et al in order to improve the optical efficiency of the light strip. 

In regard to claim 2, Rhodes discloses that the reflective strip is formed integrally with the reflective side walls. (Figure 2; see at least Col 4 Line 11 to Line 52)

In regard to claim 3, Rhodes discloses that the reflective strip is configured as a cover strip with punched through holes for the LEDs (this claim is broad—the bottom wall of the sidewalls is clearly a strip which covers the interposers and has through holes for the LEDs—there is no suggestion in the claim that it is reciting a separable element).  (Figure 2; see at least Col 4 Line 11 to Line 52)
Moreover, the limitations of “punched”, are product-by-process limitations. Patentability for such limitations is based on the product itself, not on its method of production. See MPEP 2113 It would have been obvious to one of ordinary skill in the art at the time of filing to punch the through-holes in the housing of Rhodes in order to speed manufacturing of the light strip using a notoriously old and well-known manufacturing method.

In regard to claim 4, Rhodes discloses that the first cavity is at least partially filled with a transparent filler material (108). (Figure 2; see at least Col 4 Line 11 to Line 52)

In regard to claim 5, Rhodes discloses a second cavity (bottom cavity having circuit elements and potting material 114) is formed between the reflective side walls and below the reflection element, wherein the interposer is arranged in the second cavity.  (Figure 2; see at least Col 4 Line 11 to Line 52)
As addressed in claim 1, Rhodes fails to disclose a plurality of interposers. Lin teaches a plurality of interposers. It would have been obvious to one of ordinary skill in the art at the time of filing to replace the interposer of Rhodes with the plurality of Lin in order to reduce manufacturing costs, decrease weight, and increase compactness.

In regard to claim 6, Rhodes discloses that the housing has an H-shaped cross section.  (Figure 2; see at least Col 4 Line 11 to Line 52)

In regard to claim 7, Rhodes discloses that the second cavity is at least partially filled with a reflective filler material (114). (Figure 2; see at least Col 4 Line 11 to Line 52)

In regard to claim 8, Rhodes discloses connection elements (106) for an electrical connection, wherein the connection elements are arranged in the second cavity.  (Figure 2; see at least Col 4 Line 11 to Line 52)
As addressed in claim 1, Rhodes fails to disclose a plurality of interposers. Lin teaches a plurality of interposers. It would have been obvious to one of ordinary skill in Rhodes with the plurality of Lin in order to reduce manufacturing costs, decrease weight, and increase compactness.

In regard to claim 11 and 14, the combination of Rhodes and Lin OR Rhodes, Lin, and Rong et al fail to explicitly disclose or teach the method steps recited in claim 11. However, the method of claim 11 and claim 14 recite no method steps not expressly suggested by the combination of the rejection of claim 1. For example, the methods steps recited are that of “providing”, “spacing”, “providing”, “arranging”, and “providing”, and in claim 14, “filling”. When manufacturing the combination as suggested in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to provide, space, and arrange elements in order to construct the device.
Furthermore, it order to advance prosecution, the Examiner requests that the applicant continue to amend claim 11 in a manner commensurate with amend to claim 1, as has been done during prosecution. While the Examiner does not believe detailed rejection analysis of claim 11 is required for prosecution, as long as claim 11 recites al the structural elements of claim 1, it will be allowed when and if claim 1 is allowed. 

In regard to claim 12 and 13, the combination of Rhodes and Lin OR Rhodes, Lin, and Rong et al fail to explicitly disclose or teach the method step of the housing is at least partially provided by extrusion of a profile, as recited in claim 12, and that the extrusion comprises integrally forming the reflective side walls and the reflective strip, as recited in claim 13. However, extrusion molding is notoriously old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to 

In regard to claim 16, the combination of Rhodes and Lin OR Rhodes, Lin, and Rong et al fail to disclose the flexible lighting device according to claim 1 for use in automotive lighting, in particular as an automotive interior light.  
However, while the primary reference Rhodes is directed to aviation illumination, the art of illumination as a whole suggests teachings across the technology. Where a strip of lights may be used in one sub-area, its teachings bleed and cross pollinate to another—one of ordinary skill is not siloed in this technology to in such a way that the know teaches of one intended us of a light source would ever be obfuscated from them. Simply, it would have been obvious to one of ordinary skill in the art at the time of filing to implement the lighting device of claim 1 for use in automotive lighting in order to provide interior cabin illumination which has an even distribution with high optical efficiency.

Claim 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 6,354,714 B1) in view of Lin (US 2003/0193803 A1) and Rong et al (US 2016/0076741 A1), and further, in view of Bobbo et al (US 2015/0330584 A1).
In regard to claim 9, Rhodes fails to disclose a diffusor strip.
Bobbo et al teach a diffusor strip arranged in the opening. (See [0058]) 
Bobbo et al over the light strip of Rhodes in order to improve the evenness of the light distribution of the light strip.

In regard to claim 15, the combination of Rhodes and Bobbo et al fail to explicitly disclose or teach the method step of a diffusor strip in the opening by molding.  
However, it would have been obvious to one of ordinary skill in the art at the time of filing to install the diffuser of Bobbo et al, providing a method step to do so, over the light strip of Rhodes in order to improve the evenness of the light distribution of the light strip.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
In regard to arguments directed to the plurality of interposers, this missing element in Rhodes is taught by Lin. Lin teaches (Figure 2; see [0028]) a plurality of interposers (21) having LED chips disposed on top of them. Specifically, Lin teaches Chip-on-Board LED technology, which has substantially developed in the time between the publishing of the Lin reference and the filing of the instant application. As explained the rejection above, there is no suggesting in Rhodes that modifying the circuit board (Figure 2; 124) from an integral element to a separable one would be taught away from, and in fact, there is a strong motivation to replace the circuit board of Rhodes with the Lin in order to decrease manufacturing costs, decrease weight, and increase compactness. 
Furthermore, argument against the reflective nature of the sidewalls of Rhodes are not persuasive. Reflectivity is a term of degree, and as there are no perfect black bodies, there are no none reflective elements. However, in order to best advance prosecution, the Examiner has further rejection all claims in further view of Rong et al, which teaches a housing having a reflective sidewall formed of Titanium Dioxide doped Silicone. In the art of illumination, increasing optical efficiency (the ratio of light produced versus useful light emitted) is always a strong motivation for combination. It would have been obvious to a PHOSITA to form the housing and sidewalls of Rhodes using the doped silicone of Rong et al in order to improve optical efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.D/Examiner, Art Unit 2875  
                                                                                                                                                                                                     
/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875